Citation Nr: 0025285	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-43 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for major depressive 
disorder as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Augustin Garcia, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from July 1955 to 
February 1962.

This matter arises from a March 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was appealed to the Board of 
Veterans' Appeals (Board) and denied by the Board in July 
1998.  Subsequent to an appeal to the United States Court of 
Appeals for Veterans Claims (Court), and a joint motion by VA 
and the appellant, the Board's decision was vacated in part.  
The case was remanded by the Board to obtain Social Security 
Administration (SSA) records.  The RO complied with the 
development requested and the case has been returned to the 
Board for review.   

Upon further review of the evidence now associated with the 
claims file, the Board concludes that the issue of 
entitlement to an increased rating for a low back disability, 
currently evaluated at 20 percent, is an important part of 
the veteran's overall claim and it is put in issue by the 
medical evidence.  


REMAND

After a preliminary review of the record with the addition of 
SSA records, the Board is of the opinion that further 
development is necessary.  Specifically, the Board notes that 
the veteran has reported that his depression is caused both 
by his service-connected back condition and by his inability 
to work due to his back.  The record reflects that he was 
granted SSA disability benefits due to depression and 
degenerative disc disease.  In addition, both private and VA 
medical records show the veteran's complaints of increased 
disability due to his back, and private medical records 
reflect an opinion that the veteran was suffering from 
depression because he was unable to function due to his back 
problems.  A VA social worker's November 1996 assessment of 
the veteran was that the veteran was obviously depressed, but 
the etiology of the depression was not clear from the 
interview.  She stated that the veteran's depression was most 
likely aggravated by his inability to work, but it was 
unclear to her why he could not work.  

Since a vital element of the duty to assist a claimant under 
38 U.S.C. § 5107(a) includes the reading of the claims file 
in a liberal manner so as to adjudicate all claims that are 
reasonably raised by the evidence of record, the Board 
concludes that a claim for an increased rating for the 
veteran's back disability is in issue and must be considered 
by the RO in adjudicating the veteran's overall claim.  
Therefore, it is part of the following remand action.  
Robinette v. Brown, 8 Vet. App. 69 (1995) 

Accordingly, in light of the foregoing, the case is remanded 
for the following: 

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of impairment of his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examination 
should include full range of motion 
studies for the lumbar spine, as well as 
any other tests that are deemed 
appropriate.  The examiner should also 
determine whether the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity and etiology of his diagnosed 
depression.  The examiner must review the 
claims file and the pertinent medical 
history prior to offering a diagnosis.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected low back 
disability has caused or worsened his 
diagnosed psychiatric impairment.  The 
examiner is to consider and comment on 
the various opinion already of record, 
including that of Piyush C. Buch, M.D., 
dated April 18, 1996.  The rationale and 
detailed explanation of all opinions 
would be helpful to the Board.  

3.  When the development requested above 
has been completed, the RO should all of 
the pertinent evidence and adjudicate the 
issue of entitlement to an increased 
rating for a low back disability and 
readjudicate the claim of secondary 
service connection for an acquired 
psychiatric disorder.  Thereafter, if the 
claim for secondary service connection 
continues to be denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto 
before the case is returned to the Board 
for appellate review.  With regard to the 
increased rating claim, the veteran 
should be advised accordingly of his 
appellate rights and the appropriate 
procedural requirements if he disagrees 
with the RO's decision.

The purpose of this remand is to comply with due process 
requirements and to obtain clarifying medical information.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





